internal_revenue_service number release date index number ---------------------- -------------------------- ------------------------- --------------- ------------------------------- in re -------------------------------- ------------------------ department of the treasury washington dc person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-157481-03 date october date ------------------- husband -------------------- wife --------------- date ---------------------- q --------- date ------------------------- date ------------------- applicable state law ------------------------------------------------ applicable state law ---------------------------------------------- date ------------------- date ---------------- date ------------------ date ---------------------- legend dear ----------- this is in response to your letter dated date and subsequent submissions in which you request a ruling that wife’s disclaimer of her survivorship interest in wife and husband’s joint brokerage account will be a qualified_disclaimer for purposes of sec_2518 of the internal_revenue_code the facts submitted and representations made are as follows on date husband and wife opened a joint account with rights of survivorship shortly after husband’s death wife’s stockbroker advised her that the brokerage plr-157481-03 facts brokerage account each spouse contributed equally to the brokerage account during their joint lives each spouse could unilaterally withdraw his or her contribution and direct investment and distribution of assets from the account on date husband died at husband’s date of death the brokerage account held unit investment trusts corporate bonds municipal_bonds certificates of deposit and approximately dollar_figureq in cash account could not be held under the social_security_number of a deceased individual accordingly on date approximately one month after husband’s death wife directed the stockbroker to transfer title in the brokerage account to wife’s name during the eight months after husband’s death wife directed the stockbroker to sell certain securities in the brokerage account and to purchase other_securities for the account during this period wife also withdrew certain amounts of cash from the account review husband and wife’s estate plan at the law firm’s advice on date in the ninth month after husband’s death wife executed a written disclaimer in which wife disclaimed her beneficial survivorship interest in husband’s share in the brokerage account the disclaimed interest represented husband’s share of the brokerage account less the assets in that share and earnings on those assets since husband’s death in which wife accepted benefits the disclaimer was recorded on date within nine months of husband’s death and a copy was sent to the stock broker on date predeceasing husband with respect to the disclaimed property consequently the disclaimed property is treated as passing to husband from the brokerage account by right_of_survivorship after the disclaimer on dates and the law firm directed the stock broker to establish and fund three accounts the tic account the wife’s account and the estate account the tic account held assets that could not be evenly divided this account did not include any proceeds from the securities sold in the eight months following husband’s death or any of the securities purchased during that period wife and husband’s estate held the tic account as tenants in common the remaining assets in the brokerage account were divided between the wife’s account held in wife’s name and the estate account held in the name of husband’s estate as follows the wife’s account held assets attributable to wife’s contributions to the brokerage account and also held assets attributable to husband’s contributions with respect to under applicable state law as a result of wife’s disclaimer wife is treated as approximately six months after husband’s death wife engaged a law firm to plr-157481-03 which wife directed sales or purchases after husband’s death that is any proceeds from the securities sold in the eight months following husband’s death as well as the securities purchased during that period the estate account held assets attributable to husband’s contributions with respect to which wife made no withdrawals and directed no sales or purchases after husband’s death each of the three accounts also held the earnings from the date of husband’s death on the assets placed in each account the estate account and the estate’s one-half interest in the tic account represent the disclaimed interest under husband’s will his residuary_estate including the disclaimed property ie the assets held in the estate account and the estate’s one-half interest in the tic account after the payment of debts expenses and taxes and a bequest of tangible personalty passed to the trustee under husband’s revocable_trust agreement that agreement provides for the establishment of a credit_shelter_trust funded with the largest amount needed to permit husband’s estate to use in full any estate_tax unified_credit the balance of husband’s residuary_estate passes to a marital trust under the terms of the credit_shelter_trust the net_income is to be paid to wife at least quarterly for life during wife’s life the trustee must also distribute to any among wife and husband’s children such amounts of principal as the trustee deems necessary or advisable for such beneficiaries’ health education maintenance or support wife has the noncumulative right during her life to withdraw annually principal equal to the greater of dollar_figure or percent of the market_value of the principal on the first day of the calendar_year of the withdrawal at wife’s death the remaining assets of the credit_shelter_trust will be combined with the remaining assets of the marital trust and distributed in specified amounts to husband’s sons or their issue wife and husband’s two sons are named as cotrustees of any trusts created after husband’s death wife may never serve as the sole trustee at husband’s death the value of his residuary_estate was only sufficient to fund the credit_shelter_trust the marital trust was not established wife died on date of a_trust cannot participate in trustee decisions about making any distributions to that individual as beneficiary of the trust the brokerage account is a qualified_disclaimer under sec_2518 law and analysis sec_2046 provides that disclaimers of property interests passing upon death are treated as provided under sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions under applicable state law an individual who is both a trustee and beneficiary you have requested a ruling that wife’s disclaimer of her survivorship interest in plr-157481-03 under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing the writing is received by the transferor of the interest or his legal_representative no later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not accepted the interest or any of its benefits and as a result of the refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that in the case of a transfer to a joint bank brokerage or other investment account eg an account held at a mutual_fund if a transferor may unilaterally regain the transferor’s own contributions to the account without the consent of the other co-tenant such that the transfer is not a completed_gift under sec_25_2511-1 the transfer creating the survivor’s interest in the decedent’s share of the account occurs on the death of the deceased cotenant accordingly if a surviving joint tenant desires to make a qualified_disclaimer with respect to funds contributed by a deceased cotenant the disclaimer must be made within months of the cotenant’s death the surviving joint tenant may not disclaim any portion of the joint account attributable to consideration furnished by that surviving joint tenant sec_25_2518-2 provides that a qualified_disclaimer of property cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act which is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting income from the property and directing others to act with respect to the property or interest in property merely taking delivery of an instrument of title without more does not constitute acceptance further a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of a decedent the acceptance of one interest in property will not by itself constitute an acceptance of any other separate interests created by the transferor and held by the disclaimant in the same property see example of sec_25_2518-2 sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary plr-157481-03 powers to preserve or maintain the disclaimed property shall not be treated as acceptance of such property or any of its benefits thus an executor who is also a beneficiary may direct the harvesting of a crop or the general maintenance of a home a fiduciary however cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest the regulation refers to sec_25_2518-2 for rules relating to the effect of directing the redistribution of disclaimed property sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant except as provided in paragraph e the requirements of a qualified_disclaimer under sec_2518 are not satisfied if -- i the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard or ii the disclaimed property or interest in property passes to or for the benefit of the disclaimant as a result of the disclaimer except as provided in paragraph e under sec_25_2518-2 a disclaimer made by a decedent’s surviving_spouse with respect to property transferred by the decedent may be a qualified_disclaimer if the interest passes as a result of the disclaimer without direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as a trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard under sec_25_2518-3 the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest sec_25 a ii provides that a disclaimant shall be treated as making a qualified_disclaimer of a separate interest in property if the disclaimer relates to severable property and the disclaimant makes a disclaimer which would be a qualified_disclaimer if such property were the only property in which the disclaimant had an interest severable property is property which can be divided into separate parts each of which after severance maintains a complete and independent existence for example a legatee of shares of corporate stock may accept some shares of the stock and make a qualified_disclaimer of the remaining shares in the present case husband and wife each contributed equally to the brokerage account prior to husband’s death each spouse could unilaterally withdraw his or her contributions from the brokerage account at any time prior to his or her death thus each spouse’s contributions to the account were incomplete gifts until husband’s death consequently under c iii the transfer creating wife’s survivorship plr-157481-03 interest in husband’s share of the brokerage account occurred at husband’s death and under sec_2518 wife had months after his death to disclaim any part of her survivorship interest in husband’s share within nine months after husband’s death wife executed a written disclaimer in which she disclaimed her survivorship interest in husband’s share of the brokerage account as a result of wife’s disclaimer wife is treated as predeceasing husband with respect to the disclaimed property which consequently is treated as passing to husband by right_of_survivorship from the brokerage account after the disclaimer the disclaimed assets and the earnings on those assets since husband’s death were placed in the estate account and the estate’s share of the tic account the following assets and the earnings on the assets since husband’s death were segregated from the disclaimed property and held in wife’s account or in wife’s share of the tic account assets attributable to wife’s contributions to the brokerage account any cash proceeds obtained from the sale of certain securities directed by wife and not used to obtain more securities and securities that wife directed the broker to purchase in the eight months following husband’s death see sec_25_2518-2 and sec_25 d after husband’s death acting on advice from her stockbroker wife transferred title in the brokerage account to her name this action did not result in an acceptance by the wife of husband’s share in the brokerage account because under d the mere transfer of title of the brokerage account to wife’s name is not treated as an acceptance by wife of husband’s interest in the brokerage account or as benefiting wife for purposes of sec_2518 under sec_25_2518-3 wife’s disclaimer of the assets held in the estate account and the estate’s one-half share of the tic account may be a qualified_disclaimer even though wife withdrew cash from the account during the eight months following husband’s death the cash and securities are severable assets wife may accept and benefit from the cash withdrawals and make a qualified_disclaimer with respect to the remaining assets in the brokerage account see sec_25_2518-3 example under sec_25_2518-2 wife is treated as accepting the proceeds obtained from the sale of the securities that she directed the stockbroker to sell and is treated as accepting or benefiting from the securities held in the brokerage account that she directed the stockbroker to purchase during the eight months following husband’s death these assets were transferred to wife’s account accordingly wife may not make a qualified_disclaimer of such property wife did not disclaim these assets further as stated above the securities are severable assets wife may make a qualified_disclaimer with respect to certain securities while accepting the benefit of other_securities in the account see sec_25_2518-3 plr-157481-03 under applicable state law as a result of wife’s disclaimer wife is treated as predeceasing husband with respect to the disclaimed property consequently the disclaimed property is treated as passing to husband from the brokerage account by right_of_survivorship therefore the disclaimed assets in the estate account and the disclaimed one-half of the tic account passed under the terms of husband’s will into husband’s residuary_estate and then under husband’s revocable_trust agreement to a credit_shelter_trust thus for purposes of sec_25_2518-2 the disclaimed property passed to the credit_shelter_trust without any direction by wife during wife’s life the trustee of the credit_shelter_trust was to pay her the entire net_income at least quarterly and was to distribute to any among wife and husband’s children such amounts of principal as the trustee deemed necessary for a beneficiary’s health education maintenance or support during her life wife also had a noncumulative or power over the trust principal although wife held the power as cotrustee to distribute principal from the credit_shelter_trust to husband’s children this power was limited by an ascertainable_standard for purposes of sec_25_2518-2 and wife is not treated as directing the beneficial_enjoyment of the disclaimed property due to her interests as a beneficiary of the credit_shelter_trust or her power as cotrustee of that trust see example sec_4 and of sec_25_2518-2 we note that under applicable state law although named as cotrustee wife could not participate as a trustee in making any distributions to herself as beneficiary of the credit_shelter_trust and thus for purposes of sec_25_2518-2 could not be deemed to have accepted any part of the disclaimed property in her role as cotrustee brokerage account ie the assets held in the estate account and the estate’s one-half share in the tic account is a qualified_disclaimer under sec_2518 accordingly we rule that wife’s disclaimer of her survivorship interest in the this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled herein we express no opinion on the federal tax plr-157481-03 consequences of the disclaimer under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent senior counsel branch office of associate chief_counsel enclosure copy for sec_6110 purposes cc passthroughs and special industries lorraine e gardner _________________________ sincerely yours
